[Cite as Hawkins v. State, 2011-Ohio-3393.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                    JOURNAL ENTRY AND OPINION
    Nos. 96080, 96081, 96082, 96083, 96084, 96085, 96086, 96087, 96088,
                      96089, 96090, 96091 and 96092




        LURAY CHARDONNAY HAWKINS, ET AL.
                                              PLAINTIFFS-APPELLEES

                                               vs.

                                    STATE OF OHIO
                                              DEFENDANT-APPELLANT




                                          JUDGMENT:
                                           AFFIRMED


                           Civil Appeal from the
                 Cuyahoga County Court of Common Pleas
    Case Nos. CV-646869, CV-661234, CV-648556, CV-648638, CV-648877,
   CV- 646844, CV-669146, CV-648446, CV-649223, CV-647872, CV-649140,
                        CV-648317 and CV-648405
     BEFORE:      Sweeney, P.J., Keough, J., and E. Gallagher, J.

     RELEASED AND JOURNALIZED:               July 7, 2011

ATTORNEYS FOR APPELLANT

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Daniel T. Van, Esq.
Assistant County Prosecutor
Eighth Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEES

Robert L. Tobik, Esq.
Cuyahoga County Public Defender
By: Cullen Sweeney, Esq.
Assistant Public Defender
310 lakeside Avenue, Suite 400
Cleveland, Ohio 44113

Michael Baker, Pro Se
472 E. 110th Street
Cleveland, Ohio 44108

Norbert Briggs, Pro Se
19024 Hunser Pointer Road
Strongsville, Ohio 44136

Rafail T. Musalih, Pro Se
822 Alhambra
Cleveland, Ohio 44110

Matthew A.Rankin, Pro Se
17599 Whitney Road, Apartment 120
Strongsville, Ohio 44136

Don M. Williams, Pro Se
873 Helmdale
Cleveland, Ohio 44112

Lloyd Williams, Pro Se
1761 Wymore Ave., #205
E. Cleveland, Ohio 44126




JAMES J. SWEENEY, P.J.:

      {¶ 1} The State of Ohio appeals from the trial court’s decisions in these

consolidated matters which granted appellees’ petitions that contested the

application of the Adam Walsh Act (“AWA”) to them because they were

previously classified under Ohio’s Megan’s Law. We affirm.

      {¶ 2} The State’s position is that the Ohio Supreme Court’s decision in

State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753 is not

applicable to individuals who were classified under Megan’s Law by operation

of law, including individuals who were classified under Megan’s Law as a

result of out of state convictions.

      {¶ 3} All of the appellees herein were initially classified and subject to

the registration and reporting requirements under Ohio’s Megan’s Law as

either sexually oriented offenders or habitual sexual offenders by operation of

law. Some of the appellees were classified by operation of law as a result of

their convictions in Ohio. The other appellees were convicted of offenses in

other states, but upon moving to Ohio were subject to Megan’s Law.
      {¶ 4} After Ohio enacted the AWA provisions, appellees were subject to

reclassification and any new reporting, registration and notification

requirements that would result from a new classification.           All of the

appellees filed petitions contesting the application of the AWA to them and

objecting to being reclassified under it. Pursuant to Bodyke, the trial court

granted the appellees’ petitions and the State appealed, presenting the

following errors for our review:

      {¶ 5} “I.    The trial court erred in applying State v. Bodkye, 126 Ohio

St.3d 266, 2010-Ohio-2424, to a petitioner who was not classified under

Megan’s Law by an Ohio Court because under these circumstances there is no

violation of the Separation of Powers Doctrine.”

      {¶ 6} “II.   The trial court erred in applying State v. Bodkye, 126 Ohio

St.3d 266, 2010-Ohio-2424, to a petitioner who did not demonstrate by clear

and convincing evidence that they were previously classified by an Ohio

court.”

      {¶ 7} This court has recently addressed and overruled the same

arguments and issues that the State raises in this instant appeal.         See,

Willie Speight, III v. State, Cuyahoga App. Nos. 96041, 96042, 96043, 96044,

and 96405, 2011-Ohio-                              ; see also, Hannah v. State,

Cuyahoga App. Nos. 95883, 95884, 95885, 95886, 95887, 95888, and 95889.
Adhering to this authority, we find that the trial court did not err by granting

appellees’ petitions. The state’s assignments of error are overruled.

         Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




JAMES J. SWEENEY, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN A. GALLAGHER, J., CONCUR